Exhibit 10.26

LOGO [g277353g94i72.jpg]

PERSONAL AND CONFIDENTIAL

December 3, 2011

Mr. John T. Cahill

Dear John,

I am very pleased to confirm the verbal offer extended to you for the position
of Executive Chairman, Kraft Foods North America reporting to Irene Rosenfeld,
Chairman and Chief Executive Officer, Kraft Foods Inc. until the anticipated
Spin-off of Kraft Foods Group, Inc. (a wholly-owned direct subsidiary of Kraft
Foods Inc. currently named Kraft Foods Global Holdings, Inc.), planned for the
second half of 2012. Following the Spin-off, you will hold the position of
Executive Chairman of Kraft Foods Group, Inc. Both positions will be located in
Northfield, Illinois, USA.

If you accept our offer, we anticipate your hire date to be January 2, 2012.
This letter sets forth all of the terms and conditions of the offer.

Annualized Compensation (Range of Opportunity)

 

            Target  

Annual Base Salary

      $ 750,000   

Annual Incentive Plan (Target* – 100%)

      $ 750,000   

Long-Term Incentives**

      $ 4,500,000   

–    Restricted Stock Units (75%)

   $ 3,375,000      

–    Stock Options (25%)

   $ 1,125,000      

Total Annual Compensation

      $ 6,000,000   

 

* Target as a percent of base salary.

** The value of the long-term incentive awards reflects the “economic value” of
equity awards. For restricted stock units the value reflects grant value. For
stock option value, the value approximates the Company’s Black-Scholes value.



--------------------------------------------------------------------------------

December 3, 2011

Page 2 of 6

 

Annual Incentive Plan

Beginning on your date of employment, you will be eligible to participate in the
Kraft Management Incentive Plan (MIP), which is Kraft Foods Inc.’s annual
incentive program. Your target award opportunity under the MIP is equal to 100%
of your base salary.

The actual amount you will receive may be lower or higher depending on your
individual performance and the performance of Kraft Foods North America and
Kraft Foods Inc. prior to the Spin-off and of Kraft Foods Group, Inc. following
the Spin-off. Your 2012 award will be payable in March 2013.

Additional Cash Allowance

You will receive an annual cash allowance of $125,000, less applicable
deductions for taxes, payable by Kraft Foods Inc. on January 15 prior to the
Spin-off, and by Kraft Foods Group, Inc. on January 15 of each year during which
you serve a full year as Executive Chairman following the Spin-off.

Long-Term Incentives

Restricted Stock Units/Stock Option Program

On your date of hire, Kraft Foods Inc. will grant you a mix of restricted stock
units and stock options at the target amount noted on page 1. You will receive
dividend equivalents on the restricted stock units during the vesting period
consistent in amount and timing with that of Kraft Foods Inc. Common Stock
shareholders prior to the spin-off and Kraft Foods Group, Inc. Common Stock
shareholders following the spin-off.

The awards will vest as follows:

 

  •  

Restricted stock units will vest 100% on January 2, 2015

 

  •  

Stock options will vest 33% on January 2, 2013, 33% on January 2, 2014 and 34%
on January 2, 2015

The stock options granted you will have a term of 10 years from the date of
grant.

Kraft Foods Inc. typically communicates the number of stock options granted as a
ratio relative to the number of restricted stock units granted based on the
“economic value” of the stock options. In December 2011, Kraft Foods Inc.
Board’s Human Resources and Compensation Committee will determine the 2012
ratio. For reference, in 2011, Kraft Foods Inc. granted six stock options for
every restricted stock unit awarded but the Committee may change this ratio from
year to year.

The applicable stock award agreements will provide details regarding the vesting
and other provisions of these awards. Below is a summary of the stock award
treatment under several scenarios.

 

2



--------------------------------------------------------------------------------

December 3, 2011

Page 3 of 6

 

  •  

In the event that you no longer hold the position of Executive Chairman, Kraft
Foods North America or Executive Chairman, Kraft Foods Group, Inc., the
treatment of equity awards granted to you at hire or at any other future date
(unless specifically stated otherwise in the applicable stock award agreement)
will be as follows:

 

Reason Executive

Chairman Position

No Longer Held

  

Unvested

Awards

  

Vested Restricted

Stock Units

  

Vested Stock

Options

Become a non-employee director    Awards granted as Executive Chairman will
continue to vest as if you remained in that role through the vesting period
(even if you terminate your Board service following the transition to
non-employee director)    Shares owned by participant    Participant may
exercise options for the full original term Resignation from Executive Chairman
Position    Forfeited    Shares owned by participant    Options may be exercised
for a period of 30 days following date of resignation after which they will be
canceled Mutual Agreement    Awards will continue to vest as if you remained
employed through vesting period    Shares owned by participant    Participant
may exercise options for the full original term Termination for cause   
Forfeited    Depending on reason for termination, Company may claw back shares
   Options will be canceled on the effective date of termination Death/Long-Term
Disability    Awards vest immediately    Shares owned by participant or
designated beneficiary    Participant or designated beneficiary may exercise
options for the full original term

 

  •  

For purposes of the stock awards, “cause” means:

1) continued failure to substantially perform the job’s duties (other than
resulting from incapacity due to disability);

2) gross negligence, dishonesty, or violation of any reasonable rule or
regulation of Kraft Foods Inc. prior to the Spin-off and Kraft Foods Group, Inc.
following the Spin-off where the violation results in significant damage to
Kraft Foods Inc. prior to the Spin-off and Kraft Foods Group, Inc. following the
Spin-off; or

3) engaging in other conduct that materially adversely reflects on Kraft Foods
Inc. prior to the Spin-off and Kraft Foods Group, Inc. following the Spin-off.

 

3



--------------------------------------------------------------------------------

December 3, 2011

Page 4 of 6

 

  •  

If the anticipated Spin-off has not occurred by December 31, 2013, and you
terminate your employment after that date, for reasons other than for cause, all
outstanding awards will continue to vest on the originally-stated vesting dates.
You will also have the full original term to exercise your stock options.

Perquisites

You will be eligible for:

 

  •  

an annual company car allowance of $15,000 under the executive perquisite
policy.

 

  •  

an annual financial counseling allowance of $7,500. You may use any firm of your
choosing and submit requests for payment directly to Kraft Foods Inc. prior to
the Spin-off and Kraft Foods Group, Inc. following the Spin-off.

Stock Ownership Guidelines

You will be required to attain and then hold Kraft Foods Inc. and then Kraft
Foods Group, Inc. Common Stock equal in value to five times your base salary.
You will have five years from your date of employment to do so. Common Stock
held for ownership determination includes:

 

  •  

common stock held directly or indirectly, and

 

  •  

unvested restricted stock units or share equivalents held in the Kraft Foods
Inc. or Kraft Foods Group’s 401(k) plan; however the definition;

 

  •  

excludes shares represented by unexercised stock options.

Other Benefits

Your offer includes Kraft Foods Inc.’s comprehensive benefits package available
to full-time salaried employees. The enclosed Kraft Benefits Summary brochure
describes the 2012 benefits package. As the brochure points out, Kraft Foods
Inc. is not obligated to maintain these benefits in the future. In addition, we
anticipate that Kraft Foods Group, Inc. will continue to offer a comprehensive
benefits package but that the components and costs to the employee may differ.

You will be a U.S. employee of Kraft Foods Global Holdings, Inc. until the
Spin-off and Kraft Foods Group, Inc. following the Spin-off. The laws of
Illinois, U.S.A will govern your employment status. As such, your status will be
that of an “at will” employee. This means that either you or Kraft Foods Global
Holdings, Inc. until the Spin-off and Kraft Foods Group, Inc. following the
Spin-off is free to terminate the employment relationship at any time, for any
reason.

If your employment ends due to an involuntary termination, you will not be
eligible for any severance.

This offer is based on the role and time commitment you discussed with the Board
of Directors. If there are any material changes to the role or time commitment
in the future we will reevaluate this remuneration arrangement at that time.

 

4



--------------------------------------------------------------------------------

December 3, 2011

Page 5 of 6

 

Although we do not anticipate significant changes to the total remuneration
presented in this letter, please note that the management and directors of Kraft
Foods Group, Inc. will have the right to make adjustments following the
Spin-off.

Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)

If you are a “specified employee” (within the meaning of Code section 409A) as
of your separation from service (within the meaning of Code section 409A):

 

  (a) payment of any amounts under this letter (or under any severance
arrangement pursuant to this letter) which the Company (for purposes of this
subsection, the “Company” shall be defined as Kraft Foods Inc. prior to the
Spin-off and Kraft Foods Group, Inc. following the Spin-off) or the Company
determines constitute the payment of nonqualified deferred compensation (within
the meaning of Code section 409A) and which would otherwise be paid upon your
separation from service shall not be paid before the date that is six months
after the date of your separation from service and any amounts that cannot be
paid by reason of this limitation shall be accumulated and paid on the first day
of the seventh month following the date of your separation from service (within
the meaning of Code section 409A); and

 

  (b) any welfare or other benefits (including under a severance arrangement)
which the Company determines constitute the payment of nonqualified deferred
compensation (within the meaning of Code section 409A) and which would otherwise
be provided upon your separation from service shall be provided at your sole
cost during the first six-month period after your separation from service and,
on the first day of the seventh month following your separation from service,
the Company shall reimburse you for the portion of such costs that would have
been payable by the Company for that period if you were not a specified
employee.

Payment of any reimbursement amounts and the provision of benefits by the
Company pursuant to this letter (including any reimbursements or benefits to be
provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Code
section 409A) shall be subject to the following:

 

  (a) the amount of the expenses eligible for reimbursement or the in-kind
benefits provided during any calendar year shall not affect the amount of the
expenses eligible for reimbursement or the in-kind benefits to be provided in
any other calendar year;

 

  (b) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred; and

 

  (c) your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for any other benefit.

 

5



--------------------------------------------------------------------------------

December 3, 2011

Page 6 of 6

 

This offer is contingent upon successful completion of our pre-employment
checks. Those may include a background screen, reference check, and post-offer
drug test or procedures that we specify.

If you have any questions, you can reach me at (XXX) XXX-XXXX or Karen May at
XXX-XXX-XXXX.

Sincerely,

/s/ Mark D. Ketchum

Mark D. Ketchum

Lead Director

Kraft Foods Inc.

I accept the offer as expressed above.

 

/s/ John T. Cahill

  

12/5/11

   Signature    Date    John T. Cahill      

 

Enclosure:    Kraft Foods Benefits Summary    Management Incentive Plan Brochure
   Equity Brochure

 

6